Citation Nr: 1313584	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased rating for residuals of a left foot fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from February 1980 to August 1984.  

The issue on appeal was before the Board of Veterans' Appeal (Board) in May 2011.  The Veteran appealed the Board's May 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 27, 2012, the Court vacated the Board's May 2011 denial and remanded this matter to the Board for compliance with the instructions included in the February 2012 Joint Motion for Remand (Joint Motion) by the parties.  In October 2012 the Board remanded the matter to the RO for further development.

In the October 2012 remand, the Board referred matters of service connection for a left hip disability and whether new and material evidence has been received to reopen a claim of service connection for a left knee disability to the agency of original jurisdiction (AOJ) for clarification and any appropriate action.  It does not appear that any action has been taken; these matters are again REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action.  

In March 2013, the Veteran submitted a statement alleging that his service-connected left foot disability "is getting worse."  He stated "It is worsening and the bone spurs are returning.  Also the arthritis has a great deal of additional pain and discomfort."  VA General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Additionally, the November 2012 VA examiner made reference to x-ray findings of November 29, 2012.  On review of the paper and electronic claims file, it appears that such x-ray report has not been associated with the Veteran's claims file.  The RO should arrange to obtain such record.  The Board acknowledges that the Veteran has not alleged treatment by VA but that he has received private treatment for his left foot disability (records of which have already been associated with the claims file).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain the November 29, 2012 x-ray report (most likely taken at the time of the November 2012 VA examination) and associate it with the Veteran's claims file (paper and/or electronic).

2.  The RO should then arrange for a VA foot examination to determine the nature and severity of the Veteran's service-connected residuals of a left foot fracture.  It is imperative that the claims file be made available to the examiner for review.  All indicated tests and studies should be performed.  

The testing should specifically include an assessment of the Veteran's complaints of pain on use, as well as an analysis of whether the claimed disability results in weakened movement, excess fatigability, or incoordination.  The examiner should further provide an analysis of all foot maladies potentially related to the claimed disability, including whether the Veteran has a moderate, moderately severe, or severe foot injury that is not otherwise represented by the rating criteria found in 38 C.F.R. § 4.71a, Code 5284.  

The examiner should explain the rationale for all opinions given.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claim.  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative, the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

